Case 1:19-cv-10758-PAE-DCF Document19 Filed OEE Rm precast fermen

 

 

 

 

 

 

 

USDC SDNY

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

DATE FILED:

 

 

MARY DOE,

Plaintiff,

Vv.
Case No. 1:19-cv-10758-PAE-DCF

DARREN K. INDYKE and RICHARD D. KAHN,
as EXECUTORS OF THE ESTATE OF
JEFFREY E. EPSTEIN, and SARAH VICKERS,

Defendants.

 

 

JOINT STIPULATION FOR
ORDER ON PLAINTIFF’S ANONYMITY

Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey
E. Epstein, jointly with Plaintiff Mary Doe (“Plaintiff’), respectfully submit this Stipulation
together with the attached Proposed Order on Plaintiffs Anonymity (“Order”) and the Agreed
Non-Disclosure Agreement (“NDA”),

The parties respectfully request the Court enter the Order and NDA.

Dated: January 21, 2020 Respectfully submitted,
New York, New York

TROUTMAN SANDERS LLP

By:/s/ Bennet J. Moskowitz
Bennet J. Moskowitz
875 Third Avenue
New York, NY 10022
(212) 704-6000
bennet.moskowitz@troutman.com

 

Attorneys for Defendants Darren K. Indyke and
Richard D. Kahn, Co-Executors of the Estate
of Jeffrey E. Epstein

41052080v2
Case 1:19-cv-10758-PAE-DCF Document19 Filed 01/21/20 Page 2 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARY DOE,

Plaintiff,
Vv. Case No. 1:19-cv-10758-PAE-DCF

DARREN K. INDYKE and RICHARD D. KAHN
as EXECUTORS OF THE ESTATE OF
JEFFREY E. EPSTEIN, and SARAH VICKERS,

Defendants.

 

 

ORDER ON PLAINTIFF’S ANONYMITY
IT IS HEREBY ORDERED that any person subject to this Order, including the parties to
this action and their respective counsel of record, shall adhere to the following terms:

1. Within three (3) days of entry of this Order, Counsel of Record for Plaintiff shall disclose
Plaintiff's identity to Counsel of Record for Defendants, in writing.

2. Counsel of Record for Defendants may disclose Plaintiff's identity only to Defendants and
any attorneys, paralegals, and clerical or other assistants working with or for Defendants
on matters related to this action; and the recipients of such information shall not disclose it
to any other persons.

3. If Defendants wish to disclose Plaintiff's identity to any person not otherwise permitted to
receive such information under this Order, Defendants are limited to doing so in connection
with defending this action, and must require such person to first execute a non-disclosure
agreement, in a form agreed to by the parties, that prevents such person from disclosing
Plaintiff's identity to any other persons. Defendants must maintain a list of all such persons
to whom Plaintiff's identity is disclosed and copies of the executed non-disclosure
agreements, all of which are subject to in camera inspection.

4. All portions of pleadings, motions or other papers filed with the Court that disclose
Plaintiff's identity shall be filed under seal with the Clerk of the Court and kept under seal
until further order of the Court. The parties shall use their best efforts to minimize such
sealing. Any party filing a motion or any other papers with the Court under seal shall also
publicly file a redacted copy of the same, via the Court’s Electronic Case Filing system,
that redacts the Plaintiff's identity and text that would reveal Plaintiffs identity.

5. The parties may seek to modify or amend this Order at any time upon motion to the Court

or by stipulation. SO ORDERED: DATE: if Uf 2 20)
MdlN LEP

41052080v20 (oe aS

DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
Case 1:19-cv-10758-PAE-DCF Documenti9 Filed 01/21/20 Page 3 of 4

SO ORDERED.

Date:
New York, New York HON, Debra C, Freeman
United States Magistrate Judge
Southern District of New York

 

41052080v2 3
Case 1:19-cv-10758-PAE-DCF Document 19 Filed 01/21/20 Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARY DOE,

Plaintiff,

“ Case No. 1:19-cv-10758-PAE-DCF
DARREN K. INDYKE and RICHARD D. KAHN
as EXECUTORS OF THE ESTATE OF
JEFFREY E. EPSTEIN, and SARAH VICKERS,

 

 

Defendants.
-DISCL REEMENT
I, , acknowledge that I understand that the identity of the

 

Plaintiff in this action is confidential. | agree that: (1) I will hold in confidence Plaintiff's identity;
(2) I will use Plaintiffs identity only in connection with this litigation; and (3) I will take all due
precautions to prevent the unauthorized or inadvertent disclosure of Plaintiff's identity.

By acknowledging these obligations under this Non-Disclosure Agreement, I understand
that | am submitting myself to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any issue or dispute arising hereunder, and that my willful
violation of any term of the Non-Disclosure Agreement could subject me to punishment for
contempt of court.

Dated:

 

[Signature]

40966994y 1
